UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7131



DARRYL LAMONT HUNTER,

                                            Plaintiff - Appellant,

          versus


KEVIN MARSEE, Lieutenant for Anderson County
Police Department; PHILLIP WEST, Investigator
for Anderson County Police Department, in
their individual capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-02-886-0-20BD)


Submitted:   September 19, 2002       Decided:   September 30, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Lamont Hunter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darryl     Lamont   Hunter   appeals   the   district      court’s   order

accepting a magistrate judge’s recommendation to deny Hunter’s

motions for default judgment and to have the U.S. Marshal serve his

summons   and   complaint.        We   dismiss   the   appeal    for    lack   of

jurisdiction because the order is not appealable.               This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders. 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We therefore dismiss the appeal as interlocutory. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       DISMISSED




                                        2